Citation Nr: 1336560	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  08-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (claimed as mesothelioma) to include as due to asbestos exposure.

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.  Subsequently, he had service with the Air National Guard from July 1982 to May 2006, with numerous periods of active duty for training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In July 2012 the Board denied the appellant's claims for entitlement to service connection for bilateral hearing loss and to an initial compensable rating for fractured ribs, and remanded the remaining issues on appeal for further development.  Thereafter, the appellant appealed the denial of entitlement to service connection for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Order Pursuant to a Joint Motion for Partial Remand (JMPR) filed by the Veteran and the Secretary, the Court vacated and remanded the Board's decision only as to the issue of entitlement to service connection for bilateral hearing loss.  The January 2013 JMPR also noted that the appellant affirmatively abandoned his appeal for entitlement to service connection for fractured ribs.

The remaining two issues on appeal, entitlement to service connection for a low back disorder and a respiratory disorder, were remanded to the Appeals Management Center (AMC) in Washington, DC in July 2012 for further development.  After completing further development, the AMC issued a supplemental statement of the case in August 2013.  These issues are now again before the Board for adjudication.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims, known as Virtual VA.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, a review of the Veterans Benefits Management System paperless claims processing system reveals that it contains no records relevant to the issues on appeal.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As indicated above, in a January 2013 JMPR, the parties agreed that a new VA examination opinion was necessary before the final adjudication of the claim of entitlement to service connection for bilateral hearing loss because the Board relied on an inadequate VA medical examination to decide the Veteran's claim.  The November 2010 VA examination report and December 2011 addendum failed to address whether the Veteran's hearing loss, first identified during his period of service in the Air National Guard, was the result of a disease or injury incurred in or aggravated in the line of duty during any ACDUTRA period.  

Regarding the claim of entitlement to service connection for a low back disorder, the July 2012 remand requested a supplemental opinion to the September 2007 VA spine examiner's report.  The examiner was asked to specifically address the Veteran's documented March 2005 ACDUTRA injury to the ribs and whether this could have caused or aggravated any low back disorder.  The examiner provided a supplemental opinion in May 2013, but stated only that because there was an absence of any documentation of injury in the Veteran's service treatment records, the Veteran's private physician's opinion finding that a spine disorder had been aggravated in service was purely speculative. As the May 2013 supplemental opinion did not substantially comply with the prior remand instructions, the issue must be remanded again for further supplemental medical opinion that adequately addresses this question.  Stegall v. West, 11 Vet. App. 268 (1998).  

Further development is also warranted for the claim of entitlement to service connection for a respiratory disorder.  The May 2013 VA examiner opined that the Veteran had no diagnosis of asbestosis and indicated that the Veteran had never been given a diagnosis of a pulmonary disorder, although he later noted that a September 1996 private medical record included findings of interstitial fibrosis and possible indications of asbestosis.  As the examiner did not provide any explanation for why the findings of the September 1996 private medical record were invalid as a diagnosis or why his findings on physical examination indicated no current respiratory diagnosis, the current respiratory examination is inadequate.

Additionally, while Travis Air Force Base and McGuire Air Force Base were both contacted and returned negative responses, the AMC issued a memorandum in August 2013 stating that the request to contact the Joint Service Records Research Center (JSRRC) was misdirected development, as the JSRRC did not verify asbestos exposure, rather, JSRRC only verified Agent Orange exposure and PTSD stressor information.  However, to ensure that all possible avenues to potentially corroborate the Veteran's claimed asbestos exposure have been exhausted, the Board requests that the AMC contact the Compensation and Pension Service Policy Staff (211), pursuant to M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 9.  

Finally, as noted by the January 2013 JMPR, the Veteran should be offered another opportunity to provide additional evidence or argument relevant to the current appeal.  Furthermore, the Veteran's private physician submitted a letter in September 2013 indicating that the Veteran has a history of asbestosis, although medical treatment records pertaining to asbestosis treatment are not of record.  The RO/AMC should request that the Veteran provide, or provide any necessary authorization for the RO/AMC to obtain, any outstanding records of pertinent private medical evaluation or treatment.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization to enable it to obtain any additional private medical evidence pertinent to the appeal that are not currently of record, to include any treatment of asbestosis or other pulmonary disease at Amsterdam Family Practice Associates.  Approximate dates of treatment should be requested as needed.

After the Veteran has signed any appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He should be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records.

2.  The RO/AMC should contact the Compensation and Pension Service Policy Staff (211) to ensure that all possible avenues for seeking corroboration of the Veteran's claimed exposure to asbestos have been exhausted.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 9.  If further investigation is deemed necessary, the RO/AMC should request that any additional appropriate records depositories or databases provide information that might corroborate the Veteran's claimed in-service asbestos exposure or his claimed involvement in demolition work.  The RO/AMC should then consider the totality of the evidence, including the service personnel records showing an MOS as a cargo handler and explicitly considering the Veteran's contention that he was involved with demolition work from 1969 to 1970 resulting in his exposure to asbestos.  An official determination should be made as to whether it is as likely as not such service caused asbestos exposure and an explanation for why such determination was found must be provided.

3.  The Veteran should be accorded an examination by a qualified audiologist for the purpose of determining the current nature and likely etiology of any hearing loss disability.  The claims file must be made available to the examiner for review, and the examination should reflect that such review has been accomplished.  All appropriate audiological testing should be conducted, and the examiner must provide an opinion which addresses the following:

(a) Is it as likely as not (that is, a probability of 50 percent or greater) that any current hearing loss disability had its onset during or is otherwise related to either the Veteran's active duty service or his subsequent periods of ACDUTRA?  The examiner should comment on the findings of mild sensorineural hearing loss found in the Veteran's May 2001 and February 2004 audiograms.  In responding, the examiner is also asked to indicate whether there is other likely etiology of hearing loss, if unrelated to service, to include advancing age, infection, or other cause.

(b) Is it as likely as not (that is, a probability of 50 percent or greater) that the Veteran's hearing loss disability was aggravated in the line of duty during any period of ACDUTRA?  The examiner should again comment on the findings of mild sensorineural hearing loss found in the Veteran's May 2001 and February 2004 audiograms with regard to possible aggravation during ACDUTRA.  It is noted to the examiner that to show aggravation during ACDUTRA, the evidence must show that the Veteran "experienced a permanent increase in disability beyond the natural progress of that disease or injury during the relevant period."  Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and should provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his lay statements must be taken into account in formulating the requested opinion.

4.  The RO/AMC should return the claims file to the September 2007 VA spine examiner for further addendum opinion.  The claims file must be made available to the examiner for review, and the opinion should reflect that such review has been accomplished.  The examiner must supplement his September 2007 and May 2013 reports by addressing the March 2005 ACDUTRA injury to the ribs.  The examiner should be aware that the Veteran is currently service-connected for fractured ribs due to that injury.

The examiner should then address whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed low back disorder was incurred in or aggravated by or is otherwise related to the Veteran's active military service from September 1966 to June 1970 or periods of ACDUTRA from July 1982 to May 2006.  The examiner must specifically discuss the February 2006 private treatment record notes that the Veteran had been diagnosed with L5-S1 degenerative disc disease with spondylolisthesis which may have been aggravated by a March 2005 injury suffered on ACDUTRA and whether current findings indicate that it is at least as likely as not that the Veteran's current low back disorder was aggravated by the March 2005 injury.  If the examiner disagrees with the findings of the February 2006 report, the examiner must fully explain why.

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and should provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his lay statements must be taken into account in formulating the requested opinion.  The Veteran may also be scheduled for another VA examination if this is deemed necessary by the examiner.

If the examiner who conducted the September 2007 VA examination is not available, the record should be forwarded to a suitable substitute.  If it is concluded that a new examination is indicated, the Veteran should be scheduled for a new VA examination with an examiner who will address the question listed above.

5.  Schedule the Veteran for an examination by a board-certified VA pulmonologist.  The claims file must be made available to the examiner for review, and the examination should reflect that such review has been accomplished.  All indicated pulmonary tests and studies should be performed, and clinical findings must be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc., in a narrative format.  The examiner must provide an opinion which addresses the following:

(a) Does the evidence support a current diagnosis of asbestosis or an asbestos-related disorder?  The examiner is specifically asked to address the September 1996 private treatment record, the pulmonary test findings of the May 2013 VA examination, and the current pulmonary test findings.  The physician must explain why the pulmonary test findings are or are not indicative of a diagnosis of asbestosis, fibrosis, or mesothelioma.

(b) The examiner should state whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed respiratory disorder is related to or had its onset during the Veteran's military service.  The examiner should also address the lay statements of the Veteran, including assertions regarding performing demolition work in service and of a continuity of symptomatology from the time of service to the present, as well as the September 1976 statement from the Veteran indicating that he was experiencing chest pain and chronic coughing at that time.

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and should provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his lay statements must be taken into account in formulating the requested opinion.

6.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims, as the original claims will be considered on the basis of evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

7.  The RO/AMC must ensure that all medical examination reports and opinions comply with this remand and the questions presented in the request.  The RO/AMC must ensure that all examiners documented their consideration of the medical history and reviewed the claims file.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

8.  Thereafter, the RO/AMC should readjudicate the claims.  If the benefits sought are not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


